Name: 2000/706/EC: Council Decision of 7 November 2000 concerning the conclusion, on behalf of the Community, of the Convention for the Protection of the Rhine
 Type: Decision
 Subject Matter: environmental policy;  natural environment;  deterioration of the environment;  international affairs
 Date Published: 2000-11-16

 Avis juridique important|32000D07062000/706/EC: Council Decision of 7 November 2000 concerning the conclusion, on behalf of the Community, of the Convention for the Protection of the Rhine Official Journal L 289 , 16/11/2000 P. 0030 - 0030Council Decisionof 7 November 2000concerning the conclusion, on behalf of the Community, of the Convention for the Protection of the Rhine(2000/706/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(1) and the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3),Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) By Decision 77/586/EEC(2), the Community concluded the Convention for the Protection of the Rhine against chemical pollution and the Additional Agreement to the Agreement, signed in Berne on 29 April 1963, concerning the International Commission for the Protection of the Rhine against Pollution.(2) At the 25th meeting of the Coordinating Group of the International Commission for the Protection of the Rhine, the riparian States considered it necessary to provide for a new Convention for the Protection of the Rhine and to open negotiations to that end.(3) The European Commission, acting on behalf of the Community, took part in these negotiations in accordance with the negotiating directives given by the Council and these negotiations were completed in January 1998.(4) In the light of the outcome of these negotiations, the Council decided in March 1999 that the Community would sign the new Convention for the Protection of the Rhine, subject to its subsequent conclusion, and authorised this signing on behalf of the Community. The new Convention for the Protection of the Rhine was signed on 12 April 1999 in Berne (Switzerland),HAS DECIDED AS FOLLOWS:Article 1The Convention for the Protection of the Rhine is hereby approved on behalf of the Community.The text of the Convention is attached to this Decision.Article 2The President of the Council is authorised to designate the person or persons empowered to deposit the instrument of approval with the Government of the Swiss Confederation in accordance with Article 17 of the Convention.Done at Brussels, 7 November 2000.For the CouncilThe PresidentD. Voynet(1) Opinion delivered on 17 May 2000 (not yet published in the Official Journal).(2) OJ L 240, 19.9.1977, p. 35.